     Case 3:20-cv-01838-H-AHG Document 39 Filed 04/12/21 PageID.529 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16                          UNITED STATES DISTRICT COURT
17                       SOUTHERN DISTRICT OF CALIFORNIA
18
19   PATRICK HEALY, on behalf of himself                 Case No.: 20-cv-01838-H-AHG
     and all others similarly situated,
20                                      Plaintiff,       ORDER GRANTING MOTION TO
21   v.                                                  WITHDRAW
22   WELLS FARGO BANK, N.A.; and
     DOES 1 through 5,                                   [Doc. No. 38.]
23
                                    Defendants.
24
25
           On April 9, 2021, Yana A. Hart filed a motion to withdraw as counsel of record for
26
     Plaintiff Patrick Healy (“Plaintiff”). (Doc. No. 38.) In her declaration submitted with the
27
     motion to withdraw, Hart states that she is no longer employed with the law firm Kazerouni
28

                                                     1
                                                                                20-cv-01838-H-AHG
     Case 3:20-cv-01838-H-AHG Document 39 Filed 04/12/21 PageID.530 Page 2 of 2



 1   Law Group, APC and therefore no longer represents Plaintiff. (Doc. No. 38-1 at 2.)
 2   Plaintiff would still have Jared M. Hartman and Babak Semnar as counsel of record in this
 3   case. Accordingly, for good cause shown, the Court grants the motion and withdraws Hart
 4   as counsel of record for Plaintiff in this action.
 5         IT IS SO ORDERED.
 6   DATED: April 12, 2021
 7
                                                     MARILYN L. HUFF, District Judge
 8                                                   UNITED STATES DISTRICT COURT
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                              20-cv-01838-H-AHG
